Exhibit 10.11

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement is made and entered into on March 1, 2010 by and among
Manhattan Bancorp (“MB”), Bank of Manhattan, N.A. (the “Bank”) and Deepak Kumar
(“Executive”) for the purposes set forth hereinafter (“Agreement”).

 

W I T N E S S E T H

 

WHEREAS, MB is a California corporation and bank holding company registered
under the Bank Holding Company Act of 1956, as amended, subject to the
supervision and regulation of the Board of Governors of the Federal Reserve
System (“FRB”);

 

WHEREAS, MB is the parent holding company for the Bank, which is a national
banking association and wholly-owned subsidiary of MB, subject to the
supervision and regulation of the Office of the Comptroller of the Currency
(“OCC”); and

 

WHEREAS, Executive is being hired to serve as the Chief Executive Officer
(“CEO”) of the Bank and MB;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, MB, the Bank and Executive agree as follows:

 

A.                                   TERM OF EMPLOYMENT

 

The term of this Agreement (“Term”) shall commence March 1 2010, (the “Effective
Date”), and end upon termination by either MB and the Bank or Executive, as
hereinafter provided. Where used herein, “Term” shall refer to the entire period
of employment of Executive by the Bank and MB hereunder.

 

B.                                     DUTIES OF EXECUTIVE

 

1.                                       Duties. Executive shall perform the
duties of Chief Executive Officer of the Bank and MB, reporting directly to the
Board of Directors (the “Board”) of the Bank and MB, and subject, at all times,
to the powers vested by law in the Board of the Bank and MB and their respective
shareholders. Executive shall also serve as a member of the Board of the Bank
during the Term. During the Term, Executive shall perform the services herein
contemplated to be performed by Executive faithfully, diligently and to the best
of Executive’s ability, consistent with the highest and best standards of the
banking industry and in compliance with all applicable laws and the Bank’s and
MB’s Articles of Association or Incorporation, Bylaws and internal written
policies.

 

2.                                       Conflicts of Interest. Except as
permitted by the prior written consent of the Board of MB or the Bank, Executive
shall devote Executive’s entire productive time, ability and attention to the
business of the Bank and MB during the Term and Executive shall not directly or
indirectly render any services of a business, commercial or professional nature,
to any other person, firm or corporation, whether for compensation or otherwise,
which are in conflict with the Bank’s or MB’s

 

1

--------------------------------------------------------------------------------


 

interests. Notwithstanding the foregoing, Executive may make investments of a
passive nature in any business or venture, provided that such business or
venture is not in competition, directly or indirectly, in any manner with the
Bank or MB.

 

C.                                     COMPENSATION

 

1.                                       Salary. For Executive’s services
hereunder, the Bank or MB shall pay or cause to be paid as annual base salary
(the “Base Salary”) to Executive in the amount of Two Hundred Ninety-Five
Thousand Dollars ($295,000), less applicable withholdings, through March 1,
2011. On March 1, 2011 Executive’s annual Base Salary will be increased to Three
Hundred Twenty-Five Thousand Dollars ($325,000), less applicable withholdings.
The Base Salary shall be payable in equal installments in conformity with the
Bank’s normal payroll period.

 

2.                                       Bonus Consideration. Executive shall be
eligible for consideration for an annual bonus of up to one times Executive’s
Base Salary, in the discretion of the Board of Directors of MB and the Bank,
based on personal performance and performance criteria of the Bank and MB that
is developed by the Boards of the Bank and MB, in their sole discretion, in
conjunction with discussions with Executive.

 

D.                                    EXECUTIVE BENEFITS

 

1.                                       Vacation. Executive shall be entitled
to vacation during each year of the Term consistent with the Bank’s approved
vacation schedule and policy, which shall provide Executive with not less than
four (4) weeks’ vacation for each year of the Term. Executive is encouraged to
use all accrued vacation benefits and will be expected to take vacation in the
year it is earned. Accrual of any unused vacation shall be determined in
accordance with the Bank’s personnel policies as in effect from time to time and
shall be subject to any limitations set forth therein.

 

2.                                       Group Medical and Other Insurance
Benefits. The Bank shall provide for Executive, at the Bank’s expense, group
medical and other insurance benefits in accordance with the Bank’s personnel
policies as in effect from time to time. The Bank’s and MB’s liability to
Executive for any breach of this paragraph shall be limited to the amount of
premiums required hereunder to be payable by the Bank or MB to obtain or
maintain, as applicable, the coverage contemplated herein. The Bank and MB
reserve the right to change the benefits available to their employees at any
time, in their sole discretion.

 

3.                                       Stock Options. At the next regularly
scheduled Board of Directors meeting following the end of the month in which the
Effective Date falls, it will be recommended to the Board of Directors (or an
appropriate committee thereof) that Executive be granted options to purchase up
to 40,000 shares of MB’s authorized but unissued common stock, at the greater of
the tangible book value per share of the stock and the fair market value of the
stock on the date of the grant of such options (the “Original Grant Date
Exercise Price”), pursuant to the Manhattan Bancorp Stock Option Plan (“the
Plan”). In addition, it will be recommended to the Board of Directors (or an
appropriate committee thereof) at a regularly scheduled Board of Director
meeting occurring within four months following the end of the month in which the
Effective Date falls, that Executive be granted the following number of options
to purchase shares of MB’s authorized but unissued common stock (or such lesser
number of shares as may be available under the Plan or any other equity
incentive plan that shall have been adopted by the Board of Directors and
approved by the shareholders on or prior to the date of such meeting), at the
greater of the tangible book value per

 

2

--------------------------------------------------------------------------------


 

share of the stock and the fair market value of the stock on the date of the
grant of such options (the “Subsequent Grant Date Exercise Price”), pursuant to
the Plan or such other equity incentive plan as may be determined by the Board
of Directors: (i) if the Subsequent Grant Date Exercise Price is equal to or
less than the Original Grant Date Exercise Price, then 80,000; and (ii) if the
Subsequent Grant Date Exercise Price is greater than the Original Grant Date
Exercise Price, then that number of shares equal to the quotient of (A) the
product of 80,000 and the Original Grant Date Exercise Price, divided by (B) the
Subsequent Grant Date Exercise Price. In the event that the Subsequent Grant
Date Exercise Price is greater than the Original Grant Date Exercise Price, then
it will also be recommended to the Board of Directors that Executive be granted
an award of that number of restricted shares of MB common stock equal to the
difference between 120,000 and the total number of options that are granted to
Executive pursuant to this Subparagraph D.3. Notwithstanding the foregoing, in
no event shall Executive be entitled to a grant of restricted stock pursuant to
this Subparagraph D.3 if an equity incentive plan providing for the grant of a
sufficient number of shares of restricted stock shall not have been adopted by
the Board of Directors and approved by the shareholders prior to the date which
is four months following the end of the month in which the Effective Date falls.

 

Such options shall have terms of ten (10) years from the respective dates of the
granting thereof, and shall vest in three (3) installments of 33.33% per year
over a period of three (3) years, with the first such installment to vest one
year from the date of the grant, and with subsequent installments vesting two
and three years thereafter. To the maximum extent permitted by law, the options
are intended to qualify as “incentive stock options” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Internal
Revenue Code”).

 

Any grant of restricted stock pursuant to this Subparagraph D.3 shall be subject
to the terms and conditions set forth below and of the form of restricted stock
award agreement then used by MB in connection with restricted stock awards. Any
restricted stock award shall vest (i) in three annual installments of 33 1/3%
per year over a period of three (3) years, with the first such installment to
vest one year from the date of grant, and with subsequent installments vesting
two and three years thereafter contingent upon Executive’s employment by MB as
of such vesting date.

 

4.                                       Club Membership. Executive shall be
provided with an executive membership at the Manhattan Country Club at the
Bank’s expense. The Bank shall pay or reimburse Executive for all dues
associated with such membership and reimburse Executive for all business
expenses incurred at the Club in accordance with the Bank’s reimbursement
policies.

 

5.                                       Relocation Benefits. The Bank and MB
will provide Executive with the following financial support as he moves from
Northern California to the Los Angeles area: a) a payment in an amount equal to
5% of the sale price of Executive’s existing home upon the sale of Executive’s
home and the provision of appropriate confirming documentation or payment in an
amount equal to 5% of the appraised value of Executive’s existing home in
Northern California should he purchase a home for himself and his family in
Southern California, whichever occurs first; b) a “tax gross-up payment” equal
in an amount sufficient to cover the additional federal, state and employment
taxes imposed on the payment provided under subpart (a) above so that Executive
is in the same economic position as if the provision of such 5% payment did not
result in imputed income; c) the payment of up to six (6) months of rent for a
furnished rental apartment approved by the Bank and/or MB and located in
Manhattan Beach; d) the payment of six (6) months of car rental costs for a
vehicle approved by the Bank and/or MB and a reasonable number of flights to and
from Oakland/LAX for the same period; and e) reimbursement of moving expenses
Executive incurs in moving his personnel

 

3

--------------------------------------------------------------------------------


 

effects to Southern California in an amount that is approved in advance by the
Bank and MB and is based upon the provision of appropriate documentation by
Executive.

 

6.                                       Relocation Bonus. Once Executive and
his family relocate to Southern California, the Bank and MB will pay him a
relocation bonus of $150,000 on the earlier of Executive’s purchase of a home in
Southern California or on March 1, 2011, provided that Executive is the CEO of
the Bank and MB at that time. Should Executive leave the employ of the Bank and
MB or be terminated for any reason prior to the earlier of the date on which
Executive purchases a home in Southern California or March 1, 2011, such
relocation bonus will not be earned or payable.

 

E.                                      REIMBURSEMENT FOR BUSINESS EXPENSES

 

Executive shall be entitled to reimbursement by the Bank or MB for any ordinary
and necessary business expenses incurred by Executive in the performance of
Executive’s duties in accordance with the Bank’s and MB’s reimbursement policies
in effect from time to time, provided that each such expenditure is of a nature
qualifying it as a proper deduction on the federal and state income tax returns
of the Bank and MB as a business expense and not as deductible compensation to
Executive; and Executive furnishes to the Bank and MB adequate records and other
documentary evidence required by federal and state statutes and regulations
issued by the appropriate taxing authorities for the substantiation of such
expenditures as deductible business expenses of the Bank and MB and not as
deductible compensation to Executive.

 

F.                                      TERMINATION

 

1.                                       Termination At Will (Without Cause) or
for Good Reason. Notwithstanding anything to the contrary contained herein, it
is agreed by the parties hereto that the Executive’s employment with the Bank
and MB is for an unspecified period of time and is to continue only at the
mutual agreement of both Executive, on the one hand, and the Bank and MB on the
other hand. Accordingly, either Executive or the Bank and MB may terminate this
Agreement, and Executive’s employment relationship at will, at any time, for any
reason, with or without cause or prior notice. This at will provision may not be
modified, amended or rescinded except by an individualized written agreement
signed by Executive and the Chairman of the Board of MB and the Bank. Upon such
termination of Executive by the Bank or MB pursuant to this Paragraph or by the
Executive for Good Reason, as defined further below, all benefits provided by
the Bank or MB hereunder to Executive shall thereupon cease, except as provided
in this Subparagraph F.1 or Subparagraph F.5, and Executive shall be deemed to
have voluntarily resigned as a director, officer and employee of the Bank and
any corporation, partnership, venture, limited liability company or other entity
controlled by, controlling or under common control with the Bank, and shall
deliver such a written resignation as the Bank or MB may request.
Notwithstanding the foregoing, it is agreed that (a) in the event of such
termination without Cause by the Bank or MB or for Good Reason by the Executive
pursuant to this Paragraph, and (b) upon the delivery to the Bank and MB by
Executive of a waiver and release in substantially the form of Attachment “A” to
this Agreement, and Executive’s compliance with the terms thereof, Executive
shall be entitled to payment of a sum equivalent to twelve (12) months’ of his
then Base Salary in effect on the date of his termination of employment, in
equal installments during the twelve (12) month period on the Bank’s regularly
scheduled payroll dates, and reimbursement for any COBRA related payments
incurred by Executive to continue his participation in the Bank’s group health
plan for the same twelve (12) month period. The Bank and MB’s obligation to
provide such COBRA payment reimbursement, however, shall be terminated if
Executive becomes eligible to receive comparable substitute coverage from
another employer at any time during such twelve-month period. Executive agrees
to advise the Bank and MB in writing

 

4

--------------------------------------------------------------------------------


 

immediately if such comparable substitute coverage is available from another
employer. For purposes of this Paragraph, “Good Reason” shall be deemed to occur
only if: a) Executive’s then current level of annual Base Salary is reduced
without his consent; b) Executive experiences a material dimunition in his
title, position or responsibilities without his agreement; or the Bank or MB
breaches any material provision of this Agreement, which is not remedied by the
Bank or MB promptly after notice by Executive in writing. If the Executive
terminates his employment for other than Good Reason, as defined herein,
Executive shall not receive the payments described in this Paragraph.
Notwithstanding any provision to the contrary in this Subparagraph F.1, no
separation benefits shall be payable to Executive hereunder if Executive’s
employment is terminated for any of the reasons delineated in Subparagraphs F.2,
F.3 or F.4 hereof or while grounds for termination under such Subparagraphs
exist, and no separation benefits shall be payable to Executive under this
Subparagraph F.1 if payments are required to be made to Executive under
Subparagraph F.5 hereof.

 

2.                                       Termination for Cause. The Bank or MB
may terminate this Agreement at any time by action of its Board for cause
(“Cause”). For purposes of this Agreement termination for “Cause” shall mean
termination because of Executive’s personal dishonesty, willful misconduct, any
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order or
material breach of any provision of this Agreement. In addition, if Executive
and his family shall have not relocated to Southern California on or before
September 30, 2010, any termination of this Agreement by the Bank or MB from and
after October 1, 2010 and until the date that Executive and his family shall
have relocated to Southern California shall be deemed a termination for “Cause.”
Termination under this Paragraph shall not prejudice any remedy that the Bank or
MB may have at law, in equity, or under this Agreement.

 

3.                                       Death or Disability. In the event of
Executive’s death or if Executive is found to be physically or mentally disabled
(as hereinafter defined) by the Board of Bank or MB in good faith, this
Agreement shall terminate without any further liability or obligation by the
Bank or MB to Executive. For purposes of this Agreement only, physical or mental
disability shall be defined as Executive having been unable to fully perform
under this Agreement for a continuous period of ninety (90) days or a cumulative
period of one-hundred eighty (180) days in any calendar year, or, if applicable,
such other periods as may be defined in the Bank’s personnel policies or in
applicable disability insurance policies as in effect from time to time. If
there should be a dispute between the Bank or MB and Executive as to Executive’s
physical or mental disability for purposes of this Agreement, the question shall
be settled by the opinion of an impartial reputable physician or psychiatrist
agreed upon by the parties or their representatives, or if the parties cannot
agree within ten (10) days after a request for designation of such party, then
by a physician or psychiatrist designated by the Los Angeles County Medical
Association. The certification of such physician or psychiatrist as to the
question in dispute shall be final and binding upon the parties hereto. The Bank
or MB shall bear the costs of such physician or psychiatrist selected to
determine such matter.

 

4.                                       Supervisory Matters. If Executive is
suspended and/or temporarily prohibited from participating in the conduct of the
Bank’s or MB’s affairs by notice served under Section 8(e)(3) or 8(g)(1) of the
Federal Deposit Insurance Act (12 U.S.C. Section 1818(e)(3) and (g)(1)), the
obligations of the Bank and MB under this Agreement shall be suspended as of the
date of service, unless stayed by appropriate proceedings. If the charges in the
notice are dismissed, the Bank and MB may in its discretion: (i) pay Executive
all or part of the compensation withheld while its obligations under this
Agreement were suspended; and (ii) reinstate (in whole or in part) any of its
obligations which were suspended. If Executive is removed and/or permanently
prohibited from

 

5

--------------------------------------------------------------------------------


 

participating in the conduct of the Bank’s or MB’s affairs by an order issued
under Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1818(e)(3) or (g)(1)), all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
parties shall not be affected. If the Bank is in default (as defined in
Section 3(x)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1813(x)(1)), all obligations under this Agreement shall terminate as of
the date of default, but vested rights of the parties shall not be affected. All
obligations under this Agreement shall be terminated, except to the extent that
it is determined that continuation of the Agreement is necessary for the
continued operation of the Bank; (i) by the Federal Deposit Insurance
Corporation at the time that the Federal Deposit Insurance Corporation enters
into an agreement to provide assistance to or on behalf of the Bank under the
authority contained in Section 11 of the Federal Deposit Insurance Act (12
U.S.C. Section 1821); or (ii) by the Federal Deposit Insurance Corporation or
the United States Comptroller of the Currency or his or her designee, at the
time that the Federal Deposit Insurance Corporation or the United States
Comptroller of the Currency or his or her designee approves a supervisory merger
to resolve problems related to the operation of the Bank or when the Bank is in
an unsafe or unsound condition. All rights of the parties that have already
vested, however, shall not be affected by such action.

 

5.                                       Termination Following Change in
Control.

 

(a) In the event a Change in Control of the Bank or MB occurs (as defined below)
and Executive’s employment as Chief Executive Officer of the Bank or MB is
terminated without Cause by the Bank or MB or resigns for Good Reason within one
year after the completion of the Change in Control, then Executive shall be
entitled, upon such termination of employment and upon delivery to the Bank and
MB of an executed waiver and release in substantially the form of Attachment “A”
to this Agreement, and Executive’s compliance with the terms thereof, to payment
of a sum equivalent to two (2) times the highest annual cash compensation amount
paid to Executive by the Bank or MB within the three years’ preceding the Change
in Control. Such payment shall be paid out in equal installments over a
twenty-four month period on the Bank’s regularly scheduled payroll dates.
Notwithstanding any provision to the contrary in this Subparagraph F.5, no
separation benefits shall be payable to Executive hereunder if Executive’s
employment is terminated for any of the reasons delineated in Subparagraphs F.2,
F.3 or F.4 hereof or while grounds for termination under such Subparagraphs
exist.

 

(b) A “Change in Control” of the Bank or MB occurs upon the effective date of
the first to occur of the following events:

 

(i) Merger, Consolidation, and Other Transactions. Any (A) merger where the Bank
or MB, or a corporation in which the Bank’s or MB’s shareholders as constituted
immediately prior to the merger do not own at least 50% of such corporation’s
common stock or 50% of the common stock of the parent of such corporation
following such merger in the same proportions as their ownership interests in
the Bank or MB prior to such transaction, is not the surviving corporation;
(B) a transfer of all or a substantial portion (50% or more) of the assets of
the Bank or MB to another corporation or other person in which the Bank’s or
MB’s shareholders as constituted immediately prior to such transfer do not own
at least 50% of the common stock or 50% of the common stock of the parent of
such corporation (or an equivalent economic interest in the case of a transferee
that is not a corporation) following such transfer in the same proportions as
their ownership interests in the Bank or MB prior to such transaction; or
(C) the liquidation or dissolution of the Bank or MB, except for a liquidation
or dissolution in which the assets and liabilities of the Bank or MB are
transferred

 

6

--------------------------------------------------------------------------------


 

to a transferee in which the owners of the Bank’s or MB’s common stock as
constituted immediately prior to the transaction own at least 50% of the common
stock or 50% of the common stock of the parent of the transferee (or an
equivalent economic interest in the case of a transferee that is not a
corporation) following such liquidation or dissolution in the same proportions
as their ownership interests in the Bank or MB prior to such transaction; or

 

(ii) Majority Stockholder. Any person (as such term is used in Section 13(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), together
with its affiliates (but excluding the Bank’s employee benefit plans, the
individuals who were the Bank’s or MB’s officers or directors on the date of
this Agreement or their affiliates, and Carpenter Fund Manager GP, LLC or its
affiliates), becomes the beneficial owner (within the meaning of
Rule 13(d)(3) under the Exchange Act) of more than 50% of the Bank’s or MB’s
outstanding common stock.

 

(iii) Regulatory Exception. Notwithstanding anything else to the contrary set
forth herein, a “Change in Control” shall not include any sale of stock or
securities, merger, transfer of assets, consolidation, liquidation,
reorganization or other transaction instituted by or at the request of the OCC,
FRB or the Federal Deposit Insurance Corporation to resolve any supervisory
concerns respecting the Bank or MB.

 

6. Golden Parachute Limitation. Notwithstanding any other provision of this
Agreement, separation compensation under Subparagraphs F.1 and F.5 hereof will
be reduced as provided below to avoid the penalties imposed on “parachute
payments” under the Internal Revenue Code.

 

(a) If the present value of all Executive’s severance compensation provided by
MB or the Bank under Subparagraph F.1 or F.5 hereof and outside this Agreement
is high enough to cause any such payment to be a “parachute payment” (as defined
in Section 280G(b)(2) of the Internal Revenue Code), as amended, then one or
more of such payments will be reduced to the largest amount which may be paid
without any portion of such amount being subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code. In the event there is a dispute among
the parties regarding the extent to which payments must be reduced pursuant to
this Paragraph, such dispute will be settled in accordance with Paragraph 10
below; and no such disputed payment shall be made until the dispute is settled.

 

(b) Executive may direct the Bank and MB regarding the order of reducing
separation compensation and other payments from the Bank or MB to comply with
this Subparagraph F.6.

 

7.                                       Section 409A Limitation. It is the
intention of Bank, MB and Executive that the severance and other benefits
payable to Executive under this Agreement either be exempt from, or otherwise
comply with, Section 409A (“Section 409A”) of the Internal Revenue Code.
Notwithstanding any other term or provision of this Agreement, to the extent
that any provision of this Agreement is determined by Bank and MB, with the
advice of its independent accounting firm or other tax advisors, to be subject
to and not in compliance with Section 409A, including, without limitation, the
definition of “Change in Control” or the timing of commencement and completion
of severance benefit and/or other benefit payments to Executive hereunder in
connection with a merger, recapitalization, sale of shares or other “Change in
Control”, or the amount of any such payments, such provisions shall be
interpreted in the manner required to comply with Section 409A. Bank, MB and
Executive acknowledge and agree that such interpretation could, among other
matters, (i) limit

 

7

--------------------------------------------------------------------------------


 

the circumstances or events that constitute a “change in control;” (ii) delay
for a period of six (6) months or more, or otherwise modify the commencement of
severance and/or other benefit payments; and/or (iii) modify the completion date
of severance and/or other benefit payments. The Bank, MB and Executive further
acknowledge and agree that if, in the judgment of the Bank and MB, with the
advice of its independent accounting firm or other tax advisors, amendment of
this Agreement is necessary to comply with Section 409A, the Bank, MB and
Executive will negotiate reasonably and in good faith to amend the terms of this
Agreement to the extent necessary so that it complies (with the most limited
possible economic effect on the Bank, MB and Executive) with Section 409A. For
example, if this Agreement is subject to Section 409A and it requires that
severance and/or other benefit payments must be delayed until at least six
(6) months after Executive terminates employment, then the Bank, MB and
Executive would delay payments and/or promptly seek a written amendment to this
Agreement that would, if permissible under Section 409A, eliminate any such
payments otherwise payable during the first six (6) months following Executive’s
termination of employment and substitute therefor a lump sum payment or an
initial installment payment, as applicable, at the beginning of the seventh
(7th) month following Executive’s termination of employment which in the case of
an initial installment payment would be equal in the aggregate to the amount of
all such payments thus eliminated.

 

8.                                       Regulatory Provisions. Notwithstanding
anything contained herein to the contrary, in no event shall the total
compensation paid out upon the departure of Executive be in excess of that
considered by the FDIC or the Office of the Comptroller of the Currency to be
safe and sound at the time of such payment, taking into consideration all
applicable laws, regulations, or other regulatory guidance. Any payments made to
Executive, pursuant to this Agreement or otherwise, are subject to and
conditioned upon compliance with 12 U.S.C. Section 1828(k) and any regulations
promulgated thereunder.

 

G.                                     GENERAL PROVISIONS

 

1.                                       Trade Secrets. During the Term,
Executive will have access to and become acquainted with what Executive and the
Bank and MB acknowledge are trade secrets, to wit, knowledge or data concerning
the Bank and MB, including their operations and methods of doing business, and
the identity of customers of the Bank and MB, including knowledge of their
financial condition and their financial needs. Executive shall not disclose any
of the aforesaid trade secrets, directly or indirectly, or use them in any way
either during the Term or thereafter, except as required in the course of
Executive’s employment with the Bank or MB.

 

2.                                       Indemnification. To the extent
permitted by law, applicable statutes and the Bylaws or resolutions of the Bank
and MB in effect from time to time, the Bank and MB shall indemnify Executive
against liability or loss arising out of Executive’s actual or asserted
misfeasance or non-feasance in the performance of Executive’s duties or out of
any actual or asserted wrongful act against, or by, the Bank or MB including but
not limited to judgments, fines, settlements and legal and other expenses
incurred in the defense of actions, proceedings and appeals therefrom. However,
the Bank and MB shall have no duty to indemnify Executive with respect to any
claim, issue or matter as to which Executive has been adjudged to be liable to
the Bank or MB in the performance of his duties, unless and only to the extent
that the court in which such action was brought shall determine upon application
that, in view of all of the circumstances of the case, Executive is fairly and
reasonably entitled to indemnification for the expenses which such court shall
determine. The

 

8

--------------------------------------------------------------------------------


 

Bank and MB shall endeavor to apply for and obtain Directors and Officers
Liability Insurance to indemnify and insure the Bank, MB and Executive from and
against the aforesaid liabilities. The provisions of this paragraph shall apply
to the estate, executor, administrator, heirs, legatees or devisees of
Executive. The obligations of the Bank and MB under this Subparagraph G.2 shall
continue through and after the Term of this Agreement.

 

3.                                       Return of Documents. Executive
expressly agrees that all manuals, documents, files, reports, studies,
instruments or other materials used and/or developed by Executive during the
Term are solely the property of the Bank and MB, and that Executive has no
right, title or interest therein. Upon termination of this Agreement, Executive
or Executive’s representative shall promptly deliver possession of all of said
property to the Bank in good condition.

 

4.                                       Non-solicitation. During the Term and
for a period of one year thereafter, Executive shall not, directly or
indirectly, engage or participate in the solicitation or any attempt to solicit
employees of the Bank or MB to leave the employ of the Bank or MB or to work for
any person, firm or business that is in competition in any manner whatsoever
with the business of the Bank or MB.

 

5.                                       Non-Violation of Current Contractual
Obligations. It is not the intent of the Bank or MB that Executive violate any
agreements that he has with a current or previous employer or that he act
contrary to any contractual or other legal obligations which he may have to a
current or previous employer. The Bank and MB will assume, unless advised by
Executive to the contrary, that he is under no legal restrictions that could
impact his acceptance of the position of CEO with the Bank and MB, or impact his
ability to solicit customers on behalf of the Bank and/or MB.

 

6.                                       Controlling Law. This Agreement is to
be governed by and construed in accordance with the laws of the United States
and, to the extent not inconsistent therewith, the laws of the State of
California.

 

7.                                       Invalid Provisions. Should any
provision of this Agreement for any reason be declared invalid, void, or
unenforceable by a court of competent jurisdiction, the validity and binding
effect of any remaining portion shall not be affected, and the remaining
portions of this Agreement shall remain in full force and effect as if this
Agreement had been executed with said provision eliminated.

 

8.                                       Entire Agreement. This Agreement
contains the entire agreement of the parties. It supersedes any and all other
agreements, either oral or in writing, between the parties hereto with respect
to the employment of Executive by the Bank and MB. Each party to this Agreement
acknowledges that no representations, inducements, promises, or agreements, oral
or otherwise, have been made by any party, or anyone acting on behalf of any
party, which are not embodied herein, and that no other agreement, statement, or
promise not contained in this Agreement shall be valid or binding. This
Agreement may not be modified or amended by oral agreement, but only by an
agreement in writing signed by both the Bank and MB, and Executive.

 

9.                                       Notice. For the purposes of this
Agreement, notices, demands and all other communications provided for in this
Agreement shall be in writing and shall be personally

 

9

--------------------------------------------------------------------------------


 

delivered or (unless otherwise specified) mailed by United States mail, or sent
by facsimile, provided that the facsimile cover sheet contains a notation of the
date and time of transmission, and shall be deemed received: (i) if personally
delivered, upon the date of delivery to the address of the person to receive
such notice, (ii) if mailed in accordance with the provisions of this
Subparagraph G.8, three (3) business days after the date placed in the United
States mail, or (iii) if given by facsimile, when sent. Notices shall be
addressed to the Bank and MB at their main office and to Executive at the
address then maintained by the Bank and MB in its records for Executive, or to
such other respective addresses as the parties hereto shall designate to the
other by like notice.

 

10.                                 Arbitration. Any dispute or controversy
arising under or in connection with this Agreement, the inception or termination
of Executive’s employment, or any alleged discrimination or statutory or tort
claim related to such employment, including issues raised regarding the
Agreement’s formation, interpretation or breach, shall be settled exclusively by
binding arbitration in Los Angeles, California in accordance with, and under the
auspices of the employment rules of JAMS or other mutually agreeable alternative
dispute resolution service. The laws of the United States and, to the extent not
inconsistent therewith, the laws of the State of California shall govern.
Without limiting the foregoing, the potential claims covered by this Agreement
include, but are not limited to, claims for wages, bonuses or other compensation
due; claims for breach of any contract or covenant (express or implied) under
which Executive believes he would be entitled to compensation or benefits;
claims for wrongful termination in violation of public policy, tort claims
related to such employment; claims for discrimination and harassment (including,
but not limited to, all claims arising under Title VII of the Civil Rights Act
of 1969, as amended, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act, the California Fair Employment and Housing Act,
the California Labor Code and applicable wage orders, the California Family
Rights Act, the Federal Family and Medical Leave Act of 1993, the Fair Labor
Standards Act, the Consolidated Omnibus budget Reconciliation Act of 1985, and
the Employee retirement Income Security Act; claims for benefits (except where
an employee benefit or pension plan specifies that its claims procedure shall
culminate in an arbitration or other procedure different from this one); and
claims for violation of any public policy, federal, state or other governmental
law, statute, regulation or ordinance. The arbitration shall provide for written
discovery and depositions adequate to give the parties access to documents and
witnesses that are essential to the dispute. The arbitrator shall have no
authority to add to or to modify this Agreement, shall apply all applicable law,
and shall have no lesser and no greater remedial authority than would a court of
law resolving the same claim or controversy. The arbitrator shall issue a
written decision that includes the essential findings and conclusions upon which
the decision is based, which shall be signed and dated. Executive, on the one
hand, and the Bank and MB collectively, on the other hand, shall each bear his
or their own costs and attorneys’ fees incurred in conducting the arbitration;
provided, however, that the Bank and MB shall bear the fees and administrative
costs charged by the arbitrator and JAMS (or other alternative dispute
resolution service selected). Judgment may be entered on the arbitrator’s award
in any court having jurisdiction.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

BANK OF MANHATTAN, N.A.

 

 

By:

/s/ Kyle Ransford

 

 

 

Kyle Ransford

 

 

 

Chairman of the Board of Directors

 

 

 

/s/ Deepak Kumar

 

MANHATTAN BANCORP

Deepak Kumar

 

By:

/s/ Kyle Ransford

(“Executive”)

 

 

Kyle Ransford

 

 

 

Chairman of the Board of Directors

 

11

--------------------------------------------------------------------------------


 

WAIVER AND RELEASE AGREEMENT

 

This Waiver and Release Agreement (the “Waiver Agreement”) is entered into by
and between Deepak Kumar (“Employee”) and Bank of Manhattan, N.A. and Manhattan
Bancorp on their behalf and on behalf of their parents, subsidiaries, affiliates
and successors-in-interest (collectively, “Employer”).

 

RECITALS

 

A.                                   Employee and Employer have entered into an
Employment Agreement dated as of                       , 2010 (the “Agreement”).

 

B.                                     A condition precedent to certain of
Employer’s obligations under the Agreement is the execution of this Waiver
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties, intending to
be legally bound, agree and covenant as follows:

 

RELEASE

 

In consideration for the payment of separation pay and other compensation under
the Agreement, Employee agrees unconditionally and forever to release and
discharge Employer its parents, subsidiaries, affiliates,
successors-in-interest, and their respective officers, directors, managers,
employees, members, shareholders, representatives, attorneys, insurers, agents
and assigns from any and all claims, actions, causes of action, demands, rights
or damages of any kind or nature which Employee may now have, or ever have,
whether known or unknown, that arise out of or in any way relate to Employee’s
employment with, or separation from, Employer on or before the date of execution
of this Waiver Agreement. Employee also confirms his resignation as a director,
officer and employee of Employer and any corporation, partnership, venture,
limited liability company or other entity controlled by, controlling or under
common control with Employer.

 

This release specifically includes, but is not limited to, any claims arising
out of contract, tort or statute, including any claims for discrimination and/or
violation of any statutes, rules, regulations or ordinances, whether federal,
state or local, including, but not limited to, Title VII of the Civil Rights Act
of 1964, as amended, age claims under the Age Discrimination in Employment Act
of 1967, as amended by the Older Workers Benefits Protection Act of 1990, the
California Fair Employment and Housing Act, the California Labor Code, the
Family and Medical Leave Act, the California Family Rights Act, the Equal Pay
Act, the Americans With Disabilities Act, the Rehabilitation Act of 1973, the
Racketeer Influenced and Corrupt Organizations Act, the Financial Reform
Recovery and Enforcement Act of 1989, and/or Section 1981 of Title 42 of the
United State Code. Notwithstanding the foregoing, nothing in this Agreement
shall prevent Employee from filing a charge with any federal, state or
administrative agency, such as the Equal Employment Opportunity Commission or
the California Department of Fair Employment and Housing, or from cooperating
with that agency in any investigation or proceeding, but Employee agrees not to
participate in, and waives his rights with respect to, any monetary or financial
relief arising from any such proceeding that relates to the matters released by
this Agreement. In addition, this Agreement does not apply to claims that
Employee may have for unemployment compensation benefits, workers compensation
benefits, health insurance benefits under the Consolidated Omnibus Budget
Reconciliation Act

 

12

--------------------------------------------------------------------------------


 

(COBRA) or claims with regard to vested benefits under a retirement plan
governed by the Employee Retirement Income Security Act (ERISA).

 

Employee further agrees knowingly to waive the provisions and protections of
Section 1542 of the California Civil Code, which reads:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release,
which, if known by him or her, must have materially affected his or her
settlement with the debtor.

 

REPRESENTATIONS OF EMPLOYEE

 

Employee represents and agrees that, prior to the execution of this Waiver
Agreement, Employee has had the opportunity to discuss the terms of this Waiver
Agreement with legal counsel of Employee’s choosing and that Employer has
encouraged Employee to do so.

 

Employee affirms that no promise or inducement was made to cause Employee to
enter into this Waiver Agreement other than the inducements provided in the
Agreement. Employee further confirms that Employee has not relied upon any other
statement or representation by anyone other than what is in this Waiver
Agreement as a basis for Employee’s agreement.

 

MISCELLANEOUS

 

Except for the Agreement and any other employee benefit plans expressly referred
to in the Agreement as continuing following Employee’s termination of employment
with Employer, this Waiver Agreement sets forth the entire agreement between
Employee and Employer, and shall be binding on both party’s heirs,
representatives and successors. This Waiver Agreement shall be construed under
the laws of the State of California, both procedurally and substantively. If any
portion of this Waiver Agreement is found to be illegal or unenforceable, such
action shall not affect the validity or enforceability of the remaining
paragraphs or subparagraphs of this Waiver Agreement. No amendments to this
Waiver Agreement will be valid unless written and signed by Employee and a duly
authorized Officer of Employer.

 

Employee agrees not to disclose the existence of this Waiver Agreement or any of
its terms to anyone other than his attorneys, accountants and immediate family
members, or where compelled by an order of a court of competent jurisdiction or
a subpoena issued under the authority thereof. Employee further agrees to keep
this Waiver Agreement and all of its terms strictly confidential and agrees that
he will inform any such attorneys, accountants and immediate family members
about this confidentiality provision and that they will agree to be bound by it.

 

Employee acknowledges that Employee has been advised that Employee has
twenty-one (21) days to consider this Waiver Agreement, and that Employee was
informed that Employee has the right to consult with counsel regarding this
Waiver Agreement. To the extent Employee has taken less than twenty-one (21)
days to consider this Waiver Agreement, Employee acknowledges that Employee has
had sufficient time to consider the Waiver Agreement and to consult with
counsel, and that Employee does not desire additional time.

 

This Waiver Agreement is revocable by Employee for a period of seven (7) days
following Employee’s execution of this Waiver Agreement. The revocation by
Employee of this Waiver

 

13

--------------------------------------------------------------------------------


 

Agreement must be in writing, must specifically revoke this Waiver Agreement and
must be received by Employer prior to the eighth (8th) day following the
execution of this Waiver Agreement by Employee. This Waiver Agreement becomes
effective, enforceable and irrevocable on the eighth (8th) day following
Employee’s execution of the Waiver Agreement. No payment will be made to the
undersigned until such date.

 

The undersigned agree to the terms of this Waiver Agreement and voluntarily
enters into it with the intent to be bound hereby.

 

DATED:

 

 

 

 

 

Deepak Kumar

 

 

 

 

 

 

DATED:

 

 

Bank of Manhattan, N.A.

 

 

By:

 

 

 

Kyle Ransford, Chairman of the Board

 

 

 

 

 

 

DATED:

 

 

Manhattan Bancorp

 

 

By:

 

 

 

 

 

Kyle Ransford, Chairman of the Board

 

14

--------------------------------------------------------------------------------